DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/19/2022. 
Claim(s) 21-26 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 7/28/2022 and 8/19/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Documents citation #4 listed on IDS dated 8/19/2022 had an incorrect date which was corrected by the Examiner.


Response to Arguments
Applicant’s arguments, see page 10, filed 7/28/2022, with respect to objection of the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
On pages 10-16 of the remarks, in regard to claims 1, 14 and 18 the Applicant disagrees with the rejection Osterioh et al. US 20050238044 embodiment #1 (hereinafter Osterioh1) as noted in the Non-Final Rejection dated 4/28/2022.

Specifically, the Applicant remarks:

Issue #1a:
	“Osterioh1 on the other hand relates to simple relay devices 30a-30h disposed between a central device 20 and one or more endpoint devices, wherein none of the relay devices 30a-30h are responsive to control messages that are indicative of a sequence design configuration used for transmission of a one wake-up signal along a relaying link between the central device 20 and the one or more endpoints, and wherein the central device 20 is not adapted to generate such control messages.”
	...
	“Each relay device is described in Osterioh1 as comprising a regenerative receiver to receive wake-up signals, a second receiver to receive signals transmitted from at least one endpoint device, and a transmitter to transmit signals representative of the data generated by the metering device, signals representative of a state of the endpoint device, and wake-up signals, the fixed relay devices having an effective radio transmission outer radius, wherein the inner radius of the fixed central radio device and the outer radii of the plurality of fixed relay devices combine to provide an effective radio frequency coverage for the geographic area of the ring network.”

Issue #1b:
	“Osterioh1 fails to disclose all of the features of claim 1 in combination including and without limitation the combined features of communicating a control message by a device on a network to a communication device, wherein the control message is indicative of a sequence design configuration used for transmission of a one wake-up signal along a relaying link between the network and the communication device and via a further
communication device; and communicating a control message to the further
communication device, wherein the control message is indicative of the sequence design configuration, to thereby trigger the further communication device to transmit the wakeup signal to the communication device on the relaying link. 
	“For a rejection of claims to be properly founded under 35 U.S.C. § 102, it must be established that a prior & reference discloses each and every element of the claims. Hybritech, Inc. v Monoclonal Antibodies Inc., 231 USPQ 81 (Fed. Cir. 1986), cert. denied, 480 US 947 (1987); Scripps Clinic & Research Found v. Genentech Inc., 18 USPQ2d 1001 (Fed. Cir. 1991). The Federal Circuit held in Scripps, that, "Invalidity for anticipation requires that all of the elements and limitations of the claim are found within a single prior art reference ... There must be no difference between the claimed invention and the reference disclosure, as viewed by a person of ordinary skill in the field of the invention." (18 USPQ2d at 1010). A reference that fails to disclose even one limitation will not be found to anticipate, even if the missing limitation could be discoverable through further
experimentation.”

The Examiner respectfully disagrees.  

	With regards to Issue #1a:
	Osterioh1 teaches:
“Referring to FIGS. 1 and 2, central device 20 receives a command from the Head-End (HE), which will typically be a utility control or management center, through a Wide Area Network (WAN). Central device 20 then sends out an approximately two-second WUT (wake-up tone) 102 on cell 10's channel to the regenerative receivers. This wakes up relay devices 30 and some or all of the endpoint devices, which in turn activate their FSK receivers. During the "on" portion of the WUT, FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104 to conserve current. Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.” (0076)
“After sync and control sequence 104, the endpoint devices and relay devices 30 go into sleep mode again until their assigned time slots. FIG. 1 depicts only eight relay devices 30 (30a-30h), but a larger number, for example up to about thirty-one (31) relay devices 30 in one preferred embodiment, can be handled in the protocol and cell 10 with appropriate extension of the time sequence.” (0077)
“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1). This process repeats until all eight relay devices 30 have transmitted WUT sequences.” (0078)
Where “two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104”/”relay device 30 sends out the same WUT/sync sequence” maps to “communicating, by a device on a network to a communication device, a control message indicative of a sequence design configuration”, where “two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information” maps to “control message”, “sent out with the number of WUT “on” periods left” maps to “design configuration”, “relay device 30 sends out the same WUT/sync sequence” maps to “sequence”, as the “WUT/sync sequence” is subsequently sent based on the “number of WUT “on” periods left”.
The relay devices of Osterioh1 are not simply a “regenerative receiver” as argued by the Applicant, as the relay devices receive configuration information which is used to adhere to a schedule, where the scheduling includes sending wake-up messages as noted by WUT.  While the relay devices of Osterioh1 include a “regenerative receiver”, the relay devices include much more than the “regenerative receiver”.

	With regards to Issue #1b:
	Contrary to Applicant’s arguments Osterioh1 teaches all of the claim limitations as noted by:
A method, comprising:
communicating, by a device on a network to a communication device, a control message indicative of a sequence design configuration used for transmission of one wake-up signal along a relaying link between the network and the communication device and via a further communication device; and
(“Referring to FIGS. 1 and 2, central device 20 receives a command from the Head-End (HE), which will typically be a utility control or management center, through a Wide Area Network (WAN). Central device 20 then sends out an approximately two-second WUT (wake-up tone) 102 on cell 10's channel to the regenerative receivers. This wakes up relay devices 30 and some or all of the endpoint devices, which in turn activate their FSK receivers. During the "on" portion of the WUT, FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104 to conserve current. Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”; Osterioh et al.; 0076)
(“After sync and control sequence 104, the endpoint devices and relay devices 30 go into sleep mode again until their assigned time slots. FIG. 1 depicts only eight relay devices 30 (30a-30h), but a larger number, for example up to about thirty-one (31) relay devices 30 in one preferred embodiment, can be handled in the protocol and cell 10 with appropriate extension of the time sequence.”; Osterioh et al.; 0077)
(“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1). This process repeats until all eight relay devices 30 have transmitted WUT sequences.”; Osterioh et al.; 0078)
(where
“central device 20” maps to “device on a network”,
“endpoint device” maps to “communication device”,
“relay devices 30” maps to “further communication device”,
“two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104”/”relay device 30 sends out the same WUT/sync sequence” maps to “communicating, by a device on a network to a communication device, a control message indicative of a sequence design configuration”, where “two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information” maps to “control message”, “sent out with the number of WUT “on” periods left” maps to “design configuration”, “relay device 30 sends out the same WUT/sync sequence” maps to “sequence”, as the “WUT/sync sequence” is subsequently sent based on the “number of WUT “on” periods left”
“sends out the same WUT/sync sequence” maps to “transmission of one wake-up signal”, where “WUT” maps to “wake-up signal”, “same” maps to “one”
“relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20” maps to “along a relaying link between the network and the communication device and via a further communication device”, “better communication path to the endpoint devices than that directly from the central device 20” is interpreted as the “central device 20” communicates with the “endpoint devices” via the “relay device 30” 

communicating, to the further communication device, a control message indicative of the sequence design configuration, to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link.
(where
“Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”/”After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1)” Maps to “communicating, to the further communication device, a control message indicative of the sequence design configuration, to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link”, where “sends FSK sync and control data to relay devices 30” maps to “communicating, to the further communication device, a control message indicative of the sequence design configuration”, where “sends” maps to “communicating”, “relay devices” maps to “further communication device”, “FSK sync and control data” maps to “control message”, “sends out the same WUT/sync sequence” maps to “control message indicative of the sequence”, since the “same WUT/sync sequence” is communicated based on “sent out with the number of WUT “on” periods left” this maps to “indicative of the sequence design configuration”
“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices” maps to “to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link”, where the since “relay device 30 sends out the same WUT/sync sequence” “After” “the WUT and sync time periods 102 and 104”, the communication of the information on the “system sync & control 104” message is considered as causing the “relay device 30” to “sends out the same WUT/sync sequence” which maps to “thereby trigger”, where “relay device 30a” maps to “further communication device”, “sends...WUT/sync sequence” maps to “transmit the wake-up signal”, “endpoint devices” maps to “communication device”, where the “WUT/sync sequence” is communicated between the “relay device 30a” and the “endpoint devices” which is considered as “on the relaying link”.

On pages 16-17 of the remarks, in regard to, the Applicant states that the dependent claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
      The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1, two lines from the bottom, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: claim 3, two lines from the bottom, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: claim 4, line 2, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: claim 7, line 2, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: claim 9, line 2, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: claim 11, line 3, notes “a further communication device” which has previously been noted. The Examiner suggests changing to “the further communication device”, or something similar.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: claim 12, line 4, notes “the direct link” which has no previously been noted. The Examiner suggests changing to “a direct link”, or something similar.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: claim 13, line 3, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: claim 14, line 6, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: claim 17, line 2, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: claim 18, line 6, notes “a network” which has previously been noted. The Examiner suggests changing to “the network”, or something similar.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: claim 19, line 4, notes “the wake-up signal” which has not previously been noted. The Examiner suggests changing to “the one wake-up signal”, or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 13, 14, 17, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterioh et al. US 20050238044 embodiment #1 (hereinafter Osterioh1, cited in Non-Final Rejection dated 4/28/2022).

As to claim 1:
Osterioh1 discloses:
A method, comprising:
communicating, by a device on a network to a communication device, a control message indicative of a sequence design configuration used for transmission of one wake-up signal along a relaying link between the network and the communication device and via a further communication device; and
(“Referring to FIGS. 1 and 2, central device 20 receives a command from the Head-End (HE), which will typically be a utility control or management center, through a Wide Area Network (WAN). Central device 20 then sends out an approximately two-second WUT (wake-up tone) 102 on cell 10's channel to the regenerative receivers. This wakes up relay devices 30 and some or all of the endpoint devices, which in turn activate their FSK receivers. During the "on" portion of the WUT, FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104 to conserve current. Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”; Osterioh et al.; 0076)
(“After sync and control sequence 104, the endpoint devices and relay devices 30 go into sleep mode again until their assigned time slots. FIG. 1 depicts only eight relay devices 30 (30a-30h), but a larger number, for example up to about thirty-one (31) relay devices 30 in one preferred embodiment, can be handled in the protocol and cell 10 with appropriate extension of the time sequence.”; Osterioh et al.; 0077)
(“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1). This process repeats until all eight relay devices 30 have transmitted WUT sequences.”; Osterioh et al.; 0078)
(where
“central device 20” maps to “device on a network”,
“endpoint device” maps to “communication device”,
“relay devices 30” maps to “further communication device”,
“two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104”/”relay device 30 sends out the same WUT/sync sequence” maps to “communicating, by a device on a network to a communication device, a control message indicative of a sequence design configuration”, where “two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information” maps to “control message”, “sent out with the number of WUT “on” periods left” maps to “design configuration”, “relay device 30 sends out the same WUT/sync sequence” maps to “sequence”, as the “WUT/sync sequence” is subsequently sent based on the “number of WUT “on” periods left”
“sends out the same WUT/sync sequence” maps to “transmission of one wake-up signal”, where “WUT” maps to “wake-up signal”, “same” maps to “one”
“relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20” maps to “along a relaying link between the network and the communication device and via a further communication device”, “better communication path to the endpoint devices than that directly from the central device 20” is interpreted as the “central device 20” communicates with the “endpoint devices” via the “relay device 30” 

communicating, to the further communication device, a control message indicative of the sequence design configuration, to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link.
(where
“Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”/”After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1)” Maps to “communicating, to the further communication device, a control message indicative of the sequence design configuration, to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link”, where “sends FSK sync and control data to relay devices 30” maps to “communicating, to the further communication device, a control message indicative of the sequence design configuration”, where “sends” maps to “communicating”, “relay devices” maps to “further communication device”, “FSK sync and control data” maps to “control message”, “sends out the same WUT/sync sequence” maps to “control message indicative of the sequence”, since the “same WUT/sync sequence” is communicated based on “sent out with the number of WUT “on” periods left” this maps to “indicative of the sequence design configuration”
“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices” maps to “to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link”, where the since “relay device 30 sends out the same WUT/sync sequence” “After” “the WUT and sync time periods 102 and 104”, the communication of the information on the “system sync & control 104” message is considered as causing the “relay device 30” to “sends out the same WUT/sync sequence” which maps to “thereby trigger”, where “relay device 30a” maps to “further communication device”, “sends...WUT/sync sequence” maps to “transmit the wake-up signal”, “endpoint devices” maps to “communication device”, where the “WUT/sync sequence” is communicated between the “relay device 30a” and the “endpoint devices” which is considered as “on the relaying link”.

Osterioh1 teaches a central device which uses relay devices in order to communicate with endpoint devices.  The central device communicates control information to the relay devices which the relay devices used for communicating to the endpoint devices.  The control information is further used for controlling the relay devices to send WUT information to the endpoint devices in order to wake-up the endpoint devices.

As to claim 9:
Osterioh et al. discloses:
A method,
multiple transmissions of the at least one wake-up signal are triggered at multiple wake-up occasions, and;
the method further comprises:
triggering transmission of a scheduling control message to a further communication device via which the relaying link extends,
wherein the scheduling control message is indicative of reoccurring resources of the multiple wake-up occasions.
(see FIG. 2)

As to claim 13:
Osterioh et al. discloses:
A method wherein the at least one wake-up signal is transmitted to a low-power receiver of the communication device for transitioning a main receiver of the communication device from an inactive state to an active state.
(“AMR systems can include one-way, one-and-a-half-way, or two-way communications capabilities. In a one-way system, an endpoint device typically uses a low power count down timer to periodically turn on, or "bubble up," in order to send data to a receiver. One-and-a-half-way AMR systems include low power receivers in the endpoint devices that listen for a wake-up signal which then turns the endpoint device on for sending data to a receiver. Two-way systems enable two way command and control between the endpoint device and a receiver/transmitter. Because of the higher power requirements associated with two-way systems, two-way systems have not been favored for residential endpoint devices where the need for a long battery life is critical to the economics of periodically changing out batteries in these devices.”; Osterioh et al.; 0005)
(“When central device 20, a plurality of relay devices 30, and a plurality of endpoint devices have been installed in a cell 10 and that all relay devices 30 are able to communicate with central device 20. Each endpoint device and relay device 30 includes a regenerative receiver, a FSK receiver, and a FSK transmitter tuned to cell 10's channel.”; Osterioh et al.; 0075)
(“Referring to FIGS. 1 and 2, central device 20 receives a command from the Head-End (HE), which will typically be a utility control or management center, through a Wide Area Network (WAN). Central device 20 then sends out an approximately two-second WUT (wake-up tone) 102 on cell 10's channel to the regenerative receivers. This wakes up relay devices 30 and some or all of the endpoint devices, which in turn activate their FSK receivers. During the "on" portion of the WUT, FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104 to conserve current. Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”; Osterioh et al.; 0076)

As to claim 14:
Osterioh1 discloses:
A method, comprising:
in a communication device, receiving, from a device of a network, a control message indicative of a sequence design configuration used for transmission of a wake-up signal along a relaying link between the network and the communication device, and
(“Referring to FIGS. 1 and 2, central device 20 receives a command from the Head-End (HE), which will typically be a utility control or management center, through a Wide Area Network (WAN). Central device 20 then sends out an approximately two-second WUT (wake-up tone) 102 on cell 10's channel to the regenerative receivers. This wakes up relay devices 30 and some or all of the endpoint devices, which in turn activate their FSK receivers. During the "on" portion of the WUT, FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104 to conserve current. Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”; Osterioh et al.; 0076)
(“After sync and control sequence 104, the endpoint devices and relay devices 30 go into sleep mode again until their assigned time slots. FIG. 1 depicts only eight relay devices 30 (30a-30h), but a larger number, for example up to about thirty-one (31) relay devices 30 in one preferred embodiment, can be handled in the protocol and cell 10 with appropriate extension of the time sequence.”; Osterioh et al.; 0077)
(“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1). This process repeats until all eight relay devices 30 have transmitted WUT sequences.”; Osterioh et al.; 0078)
(where
“central device 20” maps to “device on a network”,
“endpoint device” maps to “communication device”,
“relay devices 30” maps to “further communication device”,
“two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104”/”relay device 30 sends out the same WUT/sync sequence” maps to “communicating, by a device on a network to a communication device, a control message indicative of a sequence design configuration”, where “two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information” maps to “control message”, “sent out with the number of WUT “on” periods left” maps to “design configuration”, “relay device 30 sends out the same WUT/sync sequence” maps to “sequence”, as the “WUT/sync sequence” is subsequently sent based on the “number of WUT “on” periods left”
“sends out the same WUT/sync sequence” maps to “transmission of one wake-up signal”, where “WUT” maps to “wake-up signal”, “same” maps to “one”
“relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20” maps to “along a relaying link between the network and the communication device and via a further communication device”, “better communication path to the endpoint devices than that directly from the central device 20” is interpreted as the “central device 20” communicates with the “endpoint devices” via the “relay device 30” 

receiving the wake-up signal from a further communication device on the relaying link in accordance with the sequence design configuration.
(where
“Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”/”After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1)” Maps to “communicating, to the further communication device, a control message indicative of the sequence design configuration, to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link”, where “sends FSK sync and control data to relay devices 30” maps to “communicating, to the further communication device, a control message indicative of the sequence design configuration”, where “sends” maps to “communicating”, “relay devices” maps to “further communication device”, “FSK sync and control data” maps to “control message”, “sends out the same WUT/sync sequence” maps to “control message indicative of the sequence”, since the “same WUT/sync sequence” is communicated based on “sent out with the number of WUT “on” periods left” this maps to “indicative of the sequence design configuration”
“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices” maps to “to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link”, where the since “relay device 30 sends out the same WUT/sync sequence” “After” “the WUT and sync time periods 102 and 104”, the communication of the information on the “system sync & control 104” message is considered as causing the “relay device 30” to “sends out the same WUT/sync sequence” which maps to “thereby trigger”, where “relay device 30a” maps to “further communication device”, “sends...WUT/sync sequence” maps to “transmit the wake-up signal”, “endpoint devices” maps to “communication device”, where the “WUT/sync sequence” is communicated between the “relay device 30a” and the “endpoint devices” which is considered as “on the relaying link”.

Osterioh1 teaches a central device which uses relay devices in order to communicate with endpoint devices.  The central device communicates control information to the relay devices which the relay devices used for communicating to the endpoint devices.  The control information is further used for controlling the relay devices to send WUT information to the endpoint devices in order to wake-up the endpoint devices.

As to claim 17:
Osterioh1 discloses:
A method,
wherein the wake-up signal is received by a low-power receiver of the communication device,
wherein the method further comprises:
in response to receiving the wake-up signal: transitioning a main receiver of the communication device from an inactive state to an active state. 
(“AMR systems can include one-way, one-and-a-half-way, or two-way communications capabilities. In a one-way system, an endpoint device typically uses a low power count down timer to periodically turn on, or "bubble up," in order to send data to a receiver. One-and-a-half-way AMR systems include low power receivers in the endpoint devices that listen for a wake-up signal which then turns the endpoint device on for sending data to a receiver. Two-way systems enable two way command and control between the endpoint device and a receiver/transmitter. Because of the higher power requirements associated with two-way systems, two-way systems have not been favored for residential endpoint devices where the need for a long battery life is critical to the economics of periodically changing out batteries in these devices.”; Osterioh et al.; 0005)
(“When central device 20, a plurality of relay devices 30, and a plurality of endpoint devices have been installed in a cell 10 and that all relay devices 30 are able to communicate with central device 20. Each endpoint device and relay device 30 includes a regenerative receiver, a FSK receiver, and a FSK transmitter tuned to cell 10's channel.”; Osterioh et al.; 0075)
(“Referring to FIGS. 1 and 2, central device 20 receives a command from the Head-End (HE), which will typically be a utility control or management center, through a Wide Area Network (WAN). Central device 20 then sends out an approximately two-second WUT (wake-up tone) 102 on cell 10's channel to the regenerative receivers. This wakes up relay devices 30 and some or all of the endpoint devices, which in turn activate their FSK receivers. During the "on" portion of the WUT, FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104 to conserve current. Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”; Osterioh et al.; 0076)

As to claim 18:
Osterioh1 discloses:
A method, comprising:
in a communication device, receiving, from a device of a network, a control message indicative of a sequence design configuration of a wake-up signal to be relayed: and
(“Referring to FIGS. 1 and 2, central device 20 receives a command from the Head-End (HE), which will typically be a utility control or management center, through a Wide Area Network (WAN). Central device 20 then sends out an approximately two-second WUT (wake-up tone) 102 on cell 10's channel to the regenerative receivers. This wakes up relay devices 30 and some or all of the endpoint devices, which in turn activate their FSK receivers. During the "on" portion of the WUT, FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104 to conserve current. Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”; Osterioh et al.; 0076)
(“After sync and control sequence 104, the endpoint devices and relay devices 30 go into sleep mode again until their assigned time slots. FIG. 1 depicts only eight relay devices 30 (30a-30h), but a larger number, for example up to about thirty-one (31) relay devices 30 in one preferred embodiment, can be handled in the protocol and cell 10 with appropriate extension of the time sequence.”; Osterioh et al.; 0077)
(“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1). This process repeats until all eight relay devices 30 have transmitted WUT sequences.”; Osterioh et al.; 0078)
(where
“central device 20” maps to “device on a network”,
“endpoint device” maps to “communication device”,
“relay devices 30” maps to “further communication device”,
“two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information, plus the cell number. The endpoint device and relay devices 30 then go into sleep mode until the sync and control slot 104”/”relay device 30 sends out the same WUT/sync sequence” maps to “communicating, by a device on a network to a communication device, a control message indicative of a sequence design configuration”, where “two-second WUT”/”FSK data is sent out with the number of WUT "on" periods left before sync and control information” maps to “control message”, “sent out with the number of WUT “on” periods left” maps to “design configuration”, “relay device 30 sends out the same WUT/sync sequence” maps to “sequence”, as the “WUT/sync sequence” is subsequently sent based on the “number of WUT “on” periods left”
“sends out the same WUT/sync sequence” maps to “transmission of one wake-up signal”, where “WUT” maps to “wake-up signal”, “same” maps to “one”
“relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20” maps to “along a relaying link between the network and the communication device and via a further communication device”, “better communication path to the endpoint devices than that directly from the central device 20” is interpreted as the “central device 20” communicates with the “endpoint devices” via the “relay device 30” 

in response to receiving the control message, relaying a wake-up signal to a further communication device on a relaying link between a network and the further communication device.
(where
“Central device 20 then sends FSK sync and control data to relay devices 30 and the endpoint devices after the devices wake up again. The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”/”After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices in its coverage area to establish a better communicative path to the endpoint devices than that directly from central device 20 (refer to FIG. 1)” Maps to “communicating, to the further communication device, a control message indicative of the sequence design configuration, to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link”, where “sends FSK sync and control data to relay devices 30” maps to “communicating, to the further communication device, a control message indicative of the sequence design configuration”, where “sends” maps to “communicating”, “relay devices” maps to “further communication device”, “FSK sync and control data” maps to “control message”, “sends out the same WUT/sync sequence” maps to “control message indicative of the sequence”, since the “same WUT/sync sequence” is communicated based on “sent out with the number of WUT “on” periods left” this maps to “indicative of the sequence design configuration”
“After the WUT and sync time periods 102 and 104, relay device 30 sends out the same WUT/sync sequence, such as sequences 106 and 108 by relay device 30a and sequences 110 and 112 for relay device 30h, and wakes up the endpoint devices” maps to “to thereby trigger the further communication device to transmit the wake-up signal to the communication device on the relaying link”, where the since “relay device 30 sends out the same WUT/sync sequence” “After” “the WUT and sync time periods 102 and 104”, the communication of the information on the “system sync & control 104” message is considered as causing the “relay device 30” to “sends out the same WUT/sync sequence” which maps to “thereby trigger”, where “relay device 30a” maps to “further communication device”, “sends...WUT/sync sequence” maps to “transmit the wake-up signal”, “endpoint devices” maps to “communication device”, where the “WUT/sync sequence” is communicated between the “relay device 30a” and the “endpoint devices” which is considered as “on the relaying link”.

Osterioh1 teaches a central device which uses relay devices in order to communicate with endpoint devices.  The central device communicates control information to the relay devices which the relay devices used for communicating to the endpoint devices.  The control information is further used for controlling the relay devices to send WUT information to the endpoint devices in order to wake-up the endpoint devices.

As to claim 19:
Osterioh et al. discloses:
A method, further comprising:
receiving a scheduling control message indicative of reoccurring resources for multiple wake-up occasions,
wherein the wake-up signal is relayed multiple times at the multiple wake-up occasions and on the reoccurring resources. 
(see FIG. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 4, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterioh et al. US 20050238044 embodiment #1 (hereinafter Osterioh1, cited in Non-Final Rejection dated 4/28/2022) in view of Osterioh et al. US 20050238044 embodiment #2 (hereinafter Osterioh2, cited in Non-Final Rejection dated 4/28/2022).

As to claim 2:
Osterioh1 as described above does not explicitly teach:
- triggering transmission of at least a further wake-up signal to the communication device on a direct link between the network and the communication device.

However, Osterioh2 further teaches a next read cycle capability which includes:
- triggering transmission of at least a further wake-up signal to the communication device on a direct link between the network and the communication device.
 (“Referring to FIG. 6, during the next read cycle, the endpoint device just heard is called up in the identification vector of the system sync and control slots. At step 160, central device 20 sends WUT and system synch and command and control information to the endpoint device. The endpoint device then sets its RTC during the synch pattern at step 162 and goes into low current sleep mode, wakes up during the proper slot called out by the vector, and listens for its assigned transmit slot at step 164. Alternatively, the endpoint device can send back a confirmation in one of the later slots or wait for the next read cycle and transmit data as confirmation.”; Osterioh et al.; 0097)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the next read cycle capability of Osterioh2 into Osterioh1. By modifying the processing of Osterioh1 to include the next read cycle capability as taught by processing of Osterioh2 and as suggested by paragraph 0020 of Osterioh1, the benefits of improved efficiency/flexibility/mobility (Osterioh1; 0006) with optimum routing (Osterioh2; 0096) are achieved.

As to claim 4:
Osterioh1 teaches:
wherein the wake-up signal has a first signal configuration,
wherein the further wake-up signal has a second signal configuration,
the first signal configuration is different from the second signal configuration.
(“The sync information is used to reset the real time clock (RTC) of each device to enable each device to transmit and receive with only a small error in specific time slots that follow.”; Osterioh et al.; 0076)
(“Referring to FIG. 6, during the next read cycle, the endpoint device just heard is called up in the identification vector of the system sync and control slots. At step 160, central device 20 sends WUT and system synch and command and control information to the endpoint device. The endpoint device then sets its RTC during the synch pattern at step 162 and goes into low current sleep mode, wakes up during the proper slot called out by the vector, and listens for its assigned transmit slot at step 164. Alternatively, the endpoint device can send back a confirmation in one of the later slots or wait for the next read cycle and transmit data as confirmation.”; Osterioh et al.; 0097)
(“In one embodiment, a relay device (2) wake-up tone wakes up only a relay device 30, not an endpoint device. Relay device 30 is then active to receive a command.”; Osterioh et al.; 0089)
(“The endpoint device wake-up group tones (3-5) wake up both relay devices 30 and endpoint devices to receive a communication.”; Osterioh et al.; 0090)

As to claim 5:
Osterioh1 teaches:
wherein the first signal configuration is different from the second signal configuration with respect to at least one element selected from the group comprising: time-frequency radio resource,...
(“The above preferably occurs during the WUT period before the system sync and control begins. This will center the IF and ensure the receiver has the best possible sensitivity. The offset in the fractional N dividers is also transferred to the transmit signal. This will ensure that the endpoint device is transmitting on the correct frequency, or within about 500 Hz. AFC loop 120 is used in relay device 30 to ensure that device 30 transmits on the correct frequency to the endpoint device.”; Osterioh et al.; 0112)
(“Referring to FIG. 6, during the next read cycle, the endpoint device just heard is called up in the identification vector of the system sync and control slots. At step 160, central device 20 sends WUT and system synch and command and control information to the endpoint device. The endpoint device then sets its RTC during the synch pattern at step 162 and goes into low current sleep mode, wakes up during the proper slot called out by the vector, and listens for its assigned transmit slot at step 164. Alternatively, the endpoint device can send back a confirmation in one of the later slots or wait for the next read cycle and transmit data as confirmation.”; Osterioh et al.; 0097)

As to claim 12:
Osterioh1 as described above does not explicitly teach:
 in response to triggering transmission of the wake-up signal: triggering transmission of a paging signal to the communication device on the direct link.

However, Osterioh2 further teaches a confirmation capability which includes:
- in response to triggering transmission of the wake-up signal: triggering transmission of a paging signal to the communication device on the direct link.
(“A preferred or optimal path to any endpoint device can be determined and set during the installation process, as depicted in FIG. 5. During a normal read cycle, the endpoint device hears a WUT from either central device 20 or a relay device 30. For example, in one embodiment after a head-end initiates a command to central device 20 at step 140, central device 20 transmits a WUT to endpoint devices and relay devices 30 within cell 10 at step 142. The endpoint device receives synchronization, and command and control information, and then goes into low current sleep mode at step 144. If the endpoint device is registered, the device will later respond according to command at step 146. If the device is unregistered, at step 148 the device will remain in sleep mode until the global UM slots. Upon wake-up in either situation, the endpoint device transmits a "Who Can Hear Me?" message. Central device 20 and each relay device 30 listen during these slots. If relay device 30 hears an endpoint device, device 30 transmits endpoint device information to central device 20 at step 150. These devices 20 and 30 record endpoint device identification and received signal strength indicator (RSSI) information that is sent to the head-end at step 152 for determination of the optimal route at step 154. This information can be sent directly from central device 20 or through one of the relay devices 30. This relieves central device 20 of the task of solely determining optimum routes.”; Osterioh et al.; 0096)
(“Referring to FIG. 6, during the next read cycle, the endpoint device just heard is called up in the identification vector of the system sync and control slots. At step 160, central device 20 sends WUT and system synch and command and control information to the endpoint device. The endpoint device then sets its RTC during the synch pattern at step 162 and goes into low current sleep mode, wakes up during the proper slot called out by the vector, and listens for its assigned transmit slot at step 164. Alternatively, the endpoint device can send back a confirmation in one of the later slots or wait for the next read cycle and transmit data as confirmation.”; Osterioh et al.; 0097)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the confirmation capability of Osterioh2 into Osterioh1. By modifying the processing of Osterioh1 to include the confirmation capability as taught by processing of Osterioh2 and as suggested by paragraph 0020 of Osterioh1, the benefits of improved efficiency/flexibility/mobility (Osterioh1; 0006) with optimum routing (Osterioh2; 0096) are achieved.

Claim 6, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterioh et al. US 20050238044 embodiment #1 (hereinafter Osterioh1, cited in Non-Final Rejection dated 4/28/2022) in view of Kojima JP 5467598 (citations are from English translation, cited in Non-Final Rejection dated 4/28/2022).

As to claim 6:
Osterioh et al. teaches:
...
- determining timings of the transmission of the at least one wake- up signal and the transmission of the at least one further wake-up signal ...
(see FIG. 2)

Osterioh et al. as described above does not explicitly teach:
- receiving, from the communication device, a control message indicative of a prioritization of communication links between the network and the communication device, and
in accordance with the indicated prioritization of communication

However, Kojima et al. further teaches a report capability which includes:
- receiving, from the communication device, a control message indicative of a prioritization of communication links between the network and the communication device, and
in accordance with the indicated prioritization of communication
 (“In the present embodiment, the wireless terminal 5 transmits the list of the relay devices 3 to the management server 2 and has the management server 2 specify the synchronized relay device 3. It is possible to select one relay device 3 from the devices 3 (for example, the one having the best wireless communication quality) and synchronize and report the selected relay device 3 to the management server 2 after the fact.”; p.10, middle of page)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the report capability of Kojima into Osterioh et al. By modifying the processing of Osterioh et al. to include the report capability as taught by the processing of Kojima, the benefits of improved efficiency/flexibility/mobility (Osterioh et al.; 0006) with improved communication quality (Kojima; p.10, top of page) are achieved.

As to claim 15:
Osterioh et al. as described above does not explicitly teach:
- detecting a plurality of further communication devices using device-to- device communication, wherein the plurality of further communication devices comprises the further communication device,
- transmitting a control message indicative of the plurality of further communication devices to the network.

However, Kojima et al. further teaches a report capability which includes:
- detecting a plurality of further communication devices using device-to- device communication, wherein the plurality of further communication devices comprises the further communication device,
- transmitting a control message indicative of the plurality of further communication devices to the network.
(“In the present embodiment, the wireless terminal 5 transmits the list of the relay devices 3 to the management server 2 and has the management server 2 specify the synchronized relay device 3. It is possible to select one relay device 3 from the devices 3 (for example, the one having the best wireless communication quality) and synchronize and report the selected relay device 3 to the management server 2 after the fact.”; p.10, middle of page)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the report capability of Kojima into Osterioh et al. By modifying the processing of Osterioh et al. to include the report capability as taught by the processing of Kojima, the benefits of improved efficiency/flexibility/mobility (Osterioh et al.; 0006) with improved communication quality (Kojima; p.10, top of page) are achieved.

As to claim 16:
Osterioh et al. as described above does not explicitly teach:
- sensing a signal quality of device-to-device communication between the communication device and the further communication device, and
- based on the signal quality: transmitting a control message indicative of a prioritization of communication links between the network and the communication device.

However, Kojima et al. further teaches a report capability which includes:
- sensing a signal quality of device-to-device communication between the communication device and the further communication device, and
- based on the signal quality: transmitting a control message indicative of a prioritization of communication links between the network and the communication device.
 (“In the present embodiment, the wireless terminal 5 transmits the list of the relay devices 3 to the management server 2 and has the management server 2 specify the synchronized relay device 3. It is possible to select one relay device 3 from the devices 3 (for example, the one having the best wireless communication quality) and synchronize and report the selected relay device 3 to the management server 2 after the fact.”; p.10, middle of page)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the report capability of Kojima into Osterioh et al. By modifying the processing of Osterioh et al. to include the report capability as taught by the processing of Kojima, the benefits of improved efficiency/flexibility/mobility (Osterioh et al.; 0006) with improved communication quality (Kojima; p.10, top of page) are achieved.

As to claim 20:
Osterioh et al. as described above does not explicitly teach:
- detecting the further communication device using device-to-device communication, and
- transmitting a control message indicative of the further communication device to the network.

However, Kojima et al. further teaches a report capability which includes:
- detecting the further communication device using device-to-device communication, and
- transmitting a control message indicative of the further communication device to the network.
 (“In the present embodiment, the wireless terminal 5 transmits the list of the relay devices 3 to the management server 2 and has the management server 2 specify the synchronized relay device 3. It is possible to select one relay device 3 from the devices 3 (for example, the one having the best wireless communication quality) and synchronize and report the selected relay device 3 to the management server 2 after the fact.”; p.10, middle of page)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the report capability of Kojima into Osterioh et al. By modifying the processing of Osterioh et al. to include the report capability as taught by the processing of Kojima, the benefits of improved efficiency/flexibility/mobility (Osterioh et al.; 0006) with improved communication quality (Kojima; p.10, top of page) are achieved.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterioh et al. US 20050238044 embodiment #1 (hereinafter Osterioh1, cited in Non-Final Rejection dated 4/28/2022) in view of Ahmad et al. WO 2017196611 (cited in Non-Final Rejection dated 4/28/2022).

As to claim 10:
Osterioh et al. as described above does not explicitly teach:
receiving, from the communication device, a control message indicative of the further communication device,
selecting the relaying link from a plurality of candidate relaying links in accordance with the indicated further communication device,
wherein the relaying link is via the further communication device.

However, Ahmad et al. further teaches a relay connection capability which includes:
- receiving, from the communication device, a control message indicative of a further communication device,
- selecting the relaying link from a plurality of candidate relaying links in accordance with the indicated further communication device,
wherein the relaying link is via the further communication device.
(“[0222] As part of the connection establishment, the remote WTRU may provide a cause for the connection establishment (e.g., such as loss of relay connection (without replacement), request and/or indication to reselect to a different relay, measurements below a threshold, etc.). As part of the connection establishment, the remote WTRU may provide an identification of one or more other relays. As part of the connection establishment, the remote WTRU may provide one or more associated measurements of the other relays (e.g., which may be used for a new relay connection).”; Ahmad et al.; 0222)
(“[0177] A list of pre-connected relay devices may be generated by the WTRU (e.g., based on prior relay connections). For example, the WTRU may be configured with a time interval of interest. The WTRU may determine a list of pre-connected relay devices by maintaining the relay devices which the WTRU has established a relay connection with over the time interval of interest. The WTRU may restrict the list to include only devices where the relay connection had a duration that exceeds a predetermined time interval.”; Ahmad et al.; 0177)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the relay connection capability of Ahmad et al. into Osterioh et al. By modifying the processing of Osterioh et al. to include the relay connection capability as taught by processing of Ahmad et al., the benefits of improved efficiency/flexibility/mobility (Osterioh et al.; 0006) with efficient path switching (Ahmad et al.; 0073) are achieved.

Claim 11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterioh et al. US 20050238044 embodiment #1 (hereinafter Osterioh1, cited in Non-Final Rejection dated 4/28/2022) in view of Ryu et al. US 20160204847 (cited in Non-Final Rejection dated 4/28/2022).

As to claim 11:
Osterioh et al. as described above does not explicitly teach:
 determining a location of the communication device,
 determining a location of a further communication device,
 selecting the relaying link from a plurality of candidate relaying links based on a distance between the location of the communication device and the location of the further communication device,
wherein the relaying link is via the further communication device.

However, Ryu et al. further teaches a distance capability which includes:
- determining a location of the communication device,
- determining a location of a further communication device,
- selecting the relaying link from a plurality of candidate relaying links based on a distance between the location of the communication device and the location of the further communication device,
wherein the relaying link is via the further communication device.
(“[0163] While a source UE and a destination UE performs direct communication as shown in FIG. 13(a), if the two UEs are out of a communication available range due to increase in distance between them as shown in FIG. 13(b), UE-to-UE relay communication between the source UE and the destination UE can be supported in a manner of operating an adjacent suitable UE as a UE-relay.”; Ryu et al.; 0163)
(“[0181] Since a UE located at the center of a cell has less probability of operating as a relay, if link quality (or signal strength) between the UE and the eNB is less than or equal to a prescribed threshold or if a distance between the UE and the eNB is equal to or greater than a prescribed threshold, the network may provide the UE with information on the threshold for a link quality (or signal strength) and/or information on the threshold for a distance together with enabling/activation information in order to enable or activate a relay function.”; Ryu et al.; 0181)
(“[0189] UEs located in a specific area of an eNB (or cell) can be activated as the UE-relay using the ‘Location Information’ parameter in Table 2. In case that the eNB, which serves the UEs, determines that a surrounding cell nearby a specific location is deactivated or malfunctions, the value of the location information parameter may be set in order to instruct a UE adjacent to the corresponding surrounding cell to operate as the UE-relay (or to perform the operation of announcing the UE-relay capability). Moreover, in case that a specific UE informs the eNB that relay communication (or relay service) is needed, the eNB may set the value of the location information parameter in order to activate a UE, which exists at an optimized location between the corresponding specific UE and the eNB, as the UE-relay.”; Ryu et al.; 0189)
(“[0174] In addition, the network may include information indicating a desired location of the UE-relay in the dedicated message (e.g., paging message) or the broadcast signal. The desired location may correspond to a location of the UE relay in which optimized link quality (or signal strength) for relay communication is expected to be maintained. A UE (i.e., UE-relay candidate) that receives the dedicated message (e.g., paging message) or the broadcast signal may operate as the UE-relay or report its status to the network only if a location of the corresponding UE is adjacent to or equal to the desired location.”; Ryu et al.; 0174)
(“[0175] Moreover, if the target UE recognizes degradation of its link quality (or signal strength), the target UE may transmit its location information to the network. Thus, the network determines an optimized location of the UE-relay based on locations around the target UE or a location of the target UE and then transmit the dedicated message (e.g., paging message) or the broadcast signal for the UE-relay.”; Ryu et al.; 0174)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the distance capability of Ahmad et al. into Osterioh et al. By modifying the processing of Osterioh et al. to include the distance capability as taught by processing of Ryu et al., the benefits of improved efficiency/flexibility/mobility (Osterioh et al.; 0006) with improved network efficiency (Ryu et al.; 0170) are achieved.

As to claim 15:
Osterioh et al. as described above does not explicitly teach:
 detecting a plurality of further communication devices using device-to- device communication, wherein the plurality of further communication devices comprises the further communication device,
 transmitting a control message indicative of the plurality of further communication devices to the network.

However, Ryu et al. further teaches a report capability which includes:
- detecting a plurality of further communication devices using device-to- device communication, wherein the plurality of further communication devices comprises the further communication device,
- transmitting a control message indicative of the plurality of further communication devices to the network.
(“[0184] Further, the relay capable UE may collect information related to the relay request (e.g., the number of UEs requesting the relay communication, location information of a corresponding UE, etc.), which is received (or monitored) by the corresponding relay capable UE in the vicinity. Subsequently, the relay capable UE may report the collected information to the network. Thus, the relay capable UE may enable the network to perform UE-relay activation control appropriately.”; Ryu et al.; 0184)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the report capability of Ahmad et al. into Osterioh et al. By modifying the processing of Osterioh et al. to include the report capability as taught by processing of Ryu et al., the benefits of improved efficiency/flexibility/mobility (Osterioh et al.; 0006) with improved network efficiency (Ryu et al.; 0170) are achieved.

As to claim 20:
Osterioh et al. as described above does not explicitly teach:
 detecting the further communication device using device-to-device communication, and
 transmitting a control message indicative of the further communication device to the network.

However, Ryu et al. further teaches a report capability which includes:
- detecting the further communication device using device-to-device communication, and
- transmitting a control message indicative of the further communication device to the network.
 (“[0184] Further, the relay capable UE may collect information related to the relay request (e.g., the number of UEs requesting the relay communication, location information of a corresponding UE, etc.), which is received (or monitored) by the corresponding relay capable UE in the vicinity. Subsequently, the relay capable UE may report the collected information to the network. Thus, the relay capable UE may enable the network to perform UE-relay activation control appropriately.”; Ryu et al.; 0184)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the report capability of Ahmad et al. into Osterioh et al. By modifying the processing of Osterioh et al. to include the report capability as taught by processing of Ryu et al., the benefits of improved efficiency/flexibility/mobility (Osterioh et al.; 0006) with improved network efficiency (Ryu et al.; 0170) are achieved.

Allowable Subject Matter
Claim(s) 3, 7 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464